        Case 1:19-cv-01574-SES Document 94 Filed 04/12/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NIARA BURTON a/k/a             :             1:19-CV-01574
HERMAN BURTON,                 :
                               :
             Plaintiff,        :
                               :
    v.                         :             (Magistrate Judge Schwab)
                               :
SECRETARY JOHN WETZEL, et al., :
                               :
             Defendants.       :
                               :

                          MEMORANDUM OPINION


I. Introduction and Background.

      On September 11, 2019, the plaintiff, Niara a/k/a Herman Burton, began this

action by filing a complaint. The parties later consented to proceed before a

magistrate judge pursuant to 28 U.S.C. § 636(c), and the case was referred to the

undersigned. After we granted the defendants’ motion for a more definite

statement, Burton filed an amended complaint on August 12, 2020.

      At the time Burton filed the complaint and amended complaint, she was an

inmate at the State Correctional Institution at Muncy (“SCI Muncy”). And her

claims concern events and conditions at SCI Muncy. Burton has since been

transferred from SCI Muncy, and she is currently incarcerated at the State

Correctional Institution Houtzdale (SCI Houtzdale).
        Case 1:19-cv-01574-SES Document 94 Filed 04/12/21 Page 2 of 6




      Currently pending is Burton’s fifth motion for a temporary restraining order

and preliminary injunction. See doc. 86. That motion has been briefed. See docs.

88, 89, 90, 91, 92. For the reasons discussed below, we will deny Burton’s motion.



II. Discussion.

      Federal Rule of Civil Procedure 65 governs temporary restraining orders and

preliminary injunctions. The standard for deciding motions for temporary

restraining orders and motions for preliminary injunctions are generally the same.

“The difference is that a TRO may be issued with little or no notice and may

dissolve on its own accord.” Ameriprise Fin. Servs., Inc. v. Koenig, No. CIV.A. 11-

6140-NLH, 2012 WL 379940, at *4 (D.N.J. Feb. 6, 2012); Fed. R. Civ. P. 65(b)

(providing that the court may issue a temporary restraining order “without written

or oral notice to the adverse party” if certain conditions are met). Here, because

the defendants have received notice of and have responded to Burton’s motion, we

will treat Burton’s motion as a motion for a preliminary injunction.

      A motion for a preliminary injunction is judged against exacting legal

standards. Preliminary injunctive relief “is not granted as a matter of right.”

Kershner v. Mazurkiewicz, 670 F.2d 440, 443 (3d Cir. 1982). Rather, it “is an

‘extraordinary remedy.’” Doe by & through Doe v. Boyertown Area Sch. Dist., 897

F.3d 518, 526 (3d Cir. 2018) (quoting Kos Pharm., Inc. v. Andrx Corp., 369 F.3d


                                          2
        Case 1:19-cv-01574-SES Document 94 Filed 04/12/21 Page 3 of 6




700, 708 (3d Cir. 2004)). A motion for such is properly granted only if such relief

is the “only way of protecting the plaintiff from harm.” Instant Air Freight Co. v.

C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989). “It has been well stated

that upon an application for a preliminary injunction to doubt is to deny.” Madison

Square Garden Corp. v. Braddock, 90 F.2d 924, 927 (3d Cir. 1937).

      “When evaluating a motion for preliminary injunctive relief, a court

considers four factors: (1) has the moving party established a reasonable likelihood

of success on the merits (which need not be more likely than not); (2) is the

movant more likely than not to suffer irreparable harm in the absence of

preliminary relief; (3) does the balance of equities tip in its favor; and (4) is an

injunction in the public interest?” Fulton v. City of Philadelphia, 922 F.3d 140, 152

(3d Cir. 2019). “The first two factors are prerequisites for a movant to prevail.”

Holland v. Rosen, 895 F.3d 272, 286 (3d Cir. 2018). “If these gateway factors are

met, a court then considers the remaining two factors and determines in its sound

discretion if all four factors, taken together, balance in favor of granting the

requested preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d

Cir. 2017).

      In her motion for a preliminary injunction and in her brief, Burton contends

that she is not receiving medical treatment at SCI Houtzdale for Hepatitis B. She




                                            3
        Case 1:19-cv-01574-SES Document 94 Filed 04/12/21 Page 4 of 6




is seeking an order that the defendants provide her medical treatment.1 The

defendants contend that the court should deny Burton’s motion as it concerns an

issue that is not raised in Burton’s amended complaint.

      As the first two factors necessary for a preliminary injunction “suggest, there

must be a relationship between the injury claimed in the party’s motion and the

conduct asserted in the complaint.” Ball v. Famiglio, 396 F. App’x 836, 837 (3d

Cir. 2010) (internal quotation marks omitted) (quoting Little v. Jones, 607 F.3d

1245, 1251 (10th Cir. 2010) (quoting Devose v. Herrington, 42 F.3d 470, 471 (8th

Cir. 1994)). Thus, it is inappropriate to grant a motion for a preliminary injunction

when the relief requested in the motion is unrelated to the allegations in the

complaint. Id. at 838; see also Moneyham v. Ebbert, 723 F. App’x 89, 92 (3d Cir.

2018) (holding that the District Court correctly denied a “requested injunction

because it involved allegations unrelated to the complaint”).

      Here, Burton is seeking a preliminary injunction ordering that she be

provided medical treatment at SCI Houtzdale for Hepatitis B. But the claims in

Burton’s amended complaint have nothing to do with treatment for Hepatitis B at

SCI Houtzdale. Rather, the claims in Burton’s amended complaint concern

harassment against her at SCI Muncy because she is transgender and misconduct

1
 In the proposed order that Burton attached to her motion, she also mentions false
misconducts and mail tampering. See doc. 86-2 at 2. But in her brief in support,
Burton only briefs the issue of medical treatment for her Hepatitis B. See doc. 88.
Thus, that is the only issue properly before the court.
                                          4
        Case 1:19-cv-01574-SES Document 94 Filed 04/12/21 Page 5 of 6




charges issued against her allegedly in retaliation for her reporting such

harassment. In her reply brief, Burton asserts that she was raped while at SCI

Muncy, and she suggests that this is how she contracted Hepatitis B. See doc. 91 at

2. But she is seeking preliminary injunctive relief as to her medical care at SCI

Houtzdale, and what is relevant in that regard, is the medical care that is being

provided not the cause of her Hepatitis B. Moreover, Burton’s amended complaint

does not concern an alleged rape at SCI Muncy, but rather it concerns harassment

because she is transgender and retaliatory misconduct charges.

      The nature of the preliminary injunctive relief that Burton seeks has no

nexus to the claims she raises in her amended complaint. Thus, Burton cannot

show that she is entitled to a preliminary injunction in this case, and we will deny

her motion for such.

      The denial of this motion does not leave Burton without a remedy. As the

defendants point out in their brief in opposition, Burton may file a new lawsuit

relating to her medical care at SCI Houtzdale. See doc. 90 at 5 (“Plaintiff should

file a new lawsuit on these claims in order to proceed.”). Since SCI Houtzdale is

in the Western District of Pennsylvania, any such case should be filed in the United

States District Court for the Western District of Pennsylvania.




                                          5
        Case 1:19-cv-01574-SES Document 94 Filed 04/12/21 Page 6 of 6




      Noting that this is Burton’s fifth motion for a temporary restraining order or

a preliminary injunction,2 the defendants request that the court enjoin Burton from

filing any further motions for temporary restraining orders or preliminary

injunctions. Doc. 90 at 6. The defendants have not, however, briefed the standards

that would apply to such an injunction. Given that the defendants have not fully

briefed the issue, we will not grant their request for such an injunction. Although

we will not grant the defendants’ request for an order enjoining Burton from filing

further motions for preliminary injunctive relief, Burton is now on notice that it is

improper to file a motion for a preliminary injunction in this case that does not

relate to the claims in her amended complaint in this case.



III. Conclusion.
      Based on the foregoing, Burton’s motion (doc. 86) for a preliminary

injunction will be denied. An appropriate order will issue.


                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge


2
   Burton’s first motion for preliminary injunctive relief was deemed withdrawn
because Burton failed to file a brief in support of that motion. See docs. 18, 33.
Her second such motion was denied because she failed to show a reasonable
likelihood of success on the merits or irreparable harm. See docs. 36, 49. Her third
and fourth motions, which addressed events and conditions at SCI Muncy, were
dismissed as moot after she was transferred from SCI Muncy. See docs. 47, 59, 79.
                                           6
